Order entered January 4, 2019




                                             In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                       No. 05-18-01528-CV

                              WONYOUNG KIM, Appellant

                                               V.

                 COMMISSION FOR LAWYER DISCIPLINE, Appellee

                      On Appeal from the 14th Judicial District Court
                                  Dallas County, Texas
                           Trial Court Cause No. DC-18-08792

                                           ORDER
       Before the Court is the January 3, 2019 request of Deputy Official Court Reporter Robin

Worley for an extension of time to file the reporter’s record. We GRANT the request and

extend the time to January 17, 2019.


                                                      /s/   ROBERT D. BURNS, III
                                                            CHIEF JUSTICE